Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.

Response to Amendment
	Upon consideration of the amended claims, the previous objection to Claim 5 and rejections to Claims 1 and 5 under 35 U.S.C 112(b) are hereby withdrawn. However, the amended claim language has introduced new 112(b) rejections, which are discussed below. 

Response to Arguments
Applicant’s arguments, see pages 6-7 of the Remarks filed 10/06/2022, with respect to the combination of Morita and Benchikh not teaching or suggesting all the limitations of the amended independent claim have been fully considered but are not persuasive.  The Applicant argues that the position detector 48 of Morita only detects the position of mold finger 28, and not the orientation thereof, as is now required in the amended Claims 1 and 5. Examiner respectfully disagrees. Upon consideration of Morita, it is seen that the mold fingers 28 are only capable of moving up or down in the vertical direction (column 6 lines 65-67), and thus do not rotate or translate horizontally at all; therefore, their orientation is constant and is thus inherently known when the position is measured. Accordingly, the limitations regarding “orientation and position of the plurality of clamps” in Claims 1 and 5 are met by Morita, and the rejection under 35 U.S.C 103 is maintained.

Claim Objections
Claims 3, 4, 7, and 8 are objected to because of the following informalities:  in lines 2-3 (Claim 3), lines 3, 4, and 7 (Claim 4), line 2 (Claim 7), and lines 2, 3, and 6 (Claim 8) “[actual/desired] orientation and/or [actual/desired] position” should be amended to “[actual/desired] orientation and [actual/desired] position” to maintain consistency with the amended Claims 1 and 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the scope of the limitation “an adjustment correction” in line 12 is unclear. Is this meant to be the same adjustment correction of the orientation and position of the plurality of clamps as is recited in lines 10-11, or is this a different adjustment correction? Further, the limitation “the adjustment correction measures” in lines 12-13 does not have sufficient antecedent basis in the claim.
Claims 3 and 4 are rejected by virtue of their dependence upon Claim 1.
Regarding Claim 5, the limitations “the correction signal” in line 9, “the orientation and position” in line 10, and “the actuators” in lines 11-12 do not have antecedent basis in the claim. Examiner notes that “actuators” are positively recited in Claim 7, which depends from Claim 5. Additionally, the limitation “the adjustment correction measures of the orientation and position of the plurality of clamps” in lines 9-10 does not have sufficiently clear antecedent basis in the claim; the adjustment correction measures have been positively recited in line 7, but they are not defined in terms of the orientation and position of the clamps.
Regarding Claim 8, the scope of the limitation “generating, based on a result of the comparison, the correction signal, which is representative of the adjustment correction of the orientation and/or position of the plurality of clamps” is unclear. In Claim 5, the correction signal is recited as being representative of the adjustment correction measures, and is used to bring about the adjustment correction. Is the correction signal also meant to be representative of the adjustment correction itself?
Regarding Claim 9, the limitation “the support and clamping elements” in lines 3-4 and 4-5 does not have antecedent basis in the claim. For examination purposes, it will be assumed that this is meant to refer to the plurality of clamps. Additionally, the scopes of the limitations “an adjustment correction” and “a correction signal” in lines 5, 6 and 8-9, are unclear; are these meant to refer to the came adjustment correction and correction signal as positively recited in Claim 1, or are they different? For examination purposes, the former interpretation will be assumed.
Further regarding Claim 9, assuming the aforementioned assumptions regarding the limitations “the support and clamping elements,” “an adjustment correction,” and “a correction signal” are correct, the scope of the claim appears to be the same as that of Claim 4, i.e. the controller being configured to compare an actual orientation and position of the clamps to a desired orientation and position to generate an adjustment correction of the orientation and position of the clamps, generate a correction signal representative of the adjustment correction based on said comparison while simultaneously storing the adjustment correction measures, and control the actuators to bring about the adjustment correction. This renders Claim 9 redundant, which is improper.
Claim 7 is rejected by virtue of their dependence upon Claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 5,187,969) in view of Benchikh (US 2011/0046873).
Regarding Claim 1, Morita discloses (Figures 1-3b) a device for shaping a metal sheet (cambering apparatus 12), comprising: a plurality of clamps (mold fingers 28) which are configured to cooperate with one another so as to support and clamp the metal sheet (leaf spring 10) for a shaping operation by mechanically contacting the metal sheet (column 7 line 61 - column 8 line 3; leaf spring 10 is clamped and supported between molds 14 and 16 having mold fingers 28 for a shaping operation), the plurality of clamps also being configured to retain, orient, and position the metal sheet (column 7 lines 61-65; when the leaf spring is being pressed between the mold fingers of the two molds, it is inherently being retained, oriented, and positioned by them), a plurality of actuators (servo motors 42) which are configured to orientate and/or position the plurality of clamps (column 7 lines 13-16); and a controller (Figure 2, control means) for the plurality of actuators, wherein the controller is configured to: control the plurality of actuators so as to effect an adjustment correction of the orientation and position of the plurality of clamps (column 7 lines 41-48), generate and receive a correction signal which is representative of the adjustment correction of the orientation and position of the plurality of clamps (column 7 lines 26-28: the control means receives a signal from position detector 48 indicating the actual position and of mold finger 28, which directly correlates to an adjustment correction; since mold finger 28 does not rotate or translate horizontally, see column 6 lines 65-67, its orientation is known as well), and based on the correction signal, by bringing about a corresponding actuation of the actuators, bring about the adjustment correction of the orientation and position of the plurality of clamps (column 7 lines 29-34; actuation of the servo motors 42 to perform an adjustment correction of the mold fingers 28 is based on the signal received by the control means).
Morita further discloses that the controller is configured to generate an adjustment correction (column 4 lines 29-31), but does not disclose that this occurs simultaneously with storing the adjustment correction measures. Benchikh teaches (Figure 1) a device (device 10) for controlling a tool (specific tool 13 carried by robot 11) to perform a processing operation ([0035] lines 3-6) comprising a controller (control box 15 and computer 16) configured to generate an adjustment correction of the orientation and position of the tool while simultaneously storing the adjustment correction measures ([0038] lines 4-6: movement of the tool being “taken over automatically” is interpreted as an adjustment correction of the tool; [0039] lines 1-9 and 19: the spatial coordinates and movements of the tool relative to the spatial coordinates of the virtual part 14, i.e. the workpiece, are stored simultaneously as the movement, i.e. adjustment correction, occurs). This controller configuration allows movement parameters of the tool to be calculated based on the actual orientations/positions of the tool and the workpiece, which makes further operations less subject to error because it accounts for physical constraints of the tool instead of relying upon an idealized model ([0039] lines 10-16 and [0075] lines 1-3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller in the device for shaping a metal sheet disclosed by Morita such that it is also configured to generate an adjustment correction while simultaneously storing the adjustment correction measures, as taught by Benchikh, in order to improve the accuracy of the device.
Regarding Claim 3, Morita discloses (Figure 2) the controller (control means) is further configured, in cooperation with the actuators (servo motors 42), to detect a respective actual orientation and/or actual position of the plurality of clamps (column 7 lines 21-25).
Regarding Claim 4, Morita discloses (Figure 2) the controller (control means) is further configured to: compare the respective actual orientation and/or actual position (measured by position detector 48) of the plurality of clamps (mold fingers 28) with a respective desired orientation and/or desired position of the plurality of clamps (column 7 lines 41-44; “predetermined data for the cambering mold shapes,” which is inputted to the control means prior to operation, is interpreted as the desired orientation and/or desired position), and based on a result of the comparison, generate the correction signal (column 4 lines 29-31; the control means transmits a control command, i.e. generates and sends a correction signal, to the drive means to position the mold fingers) which is representative of the adjustment correction of the orientation and/or position of the plurality of clamps (column 7 lines 26-34; the control means positions the mold fingers 28 into the desired mold shape while monitoring the actual position of the mold fingers 28, so a comparison between the actual orientation and/or actual position and the desired orientation and/or desired position of the mold fingers 28 must be occurring and the correction signal must be based on this comparison in order for the invention to operate as intended). 
Regarding Claim 5, Morita discloses (Figures 1-3b) a method for shaping a metal sheet (leaf spring 10), the method comprising the acts of: shaping the metal sheet by clamping the metal sheet with a plurality of clamps (mold fingers 28) configured to cooperate with one another so as to clamp the metal sheet by mechanically contacting the metal sheet (column 7 line 61 - column 8 line 3; leaf spring 10 is shaped when it is clamped between molds 14 and 16 having mold fingers 28), the plurality of clamps also being configured to support, orient and position the metal sheet (column 7 lines 61-65; when the leaf spring is being pressed between the mold fingers of the two molds, it is inherently being supported, oriented, and positioned by them); and generating and/or receiving the correction signal which is representative of adjustment correction measures of the orientation and position of the plurality of clamps (column 7 lines 26-28: the control means receives a signal from position detector 48 indicating the actual position of mold finger 28, which directly correlates to an adjustment correction; since mold finger 28 does not rotate or translate horizontally, see column 6 lines 65-67, its orientation is known as well), and based on the correction signal, by bringing about a corresponding actuation of the actuators (servo motors 42), bring about an adjustment correction of the orientation and position of the plurality of clamps (column 7 lines 29-34; actuation of the servo motors 42 to perform an adjustment correction of the mold fingers 28 is based on the signal received by the control means).
Morita further discloses generating adjustment correction measures (column 4 lines 29-31), but does not disclose that this occurs simultaneously with storing the adjustment correction measures. Benchikh teaches (Figure 1) a method for controlling a tool (specific tool 13 carried by robot 11) to perform a processing operation ([0035] lines 3-6) comprising generating adjustment correction measures of the orientation and position of the tool ([0038] lines 4-6: movement of the tool being “taken over automatically” is interpreted as generating adjustment correction measures of the tool) while simultaneously storing the adjustment correction measures ([0039] lines 1-9 and 19: the spatial coordinates and movements of the tool relative to the spatial coordinates of the virtual part 14, i.e. the workpiece, are stored simultaneously as the movement, i.e. adjustment correction measure, occurs). This simultaneous movement, measurement, and storage allows movement parameters of the tool to be calculated based on the actual positions of the tool and the workpiece, which makes further operations less subject to error because it accounts for physical constraints of the tool instead of relying upon an idealized model ([0039] lines 10-16 and [0075] lines 1-3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for shaping a metal sheet disclosed by Morita such that it is also includes the act of generating adjustment correction measures while simultaneously logging the adjustment correction measures, as taught by Benchikh, in order to improve the accuracy of the method.
Regarding Claim 7, Morita discloses (Figure 2) detecting, using actuators (servo motors 42), a respective actual orientation and/or actual position of the plurality of clamps (mold fingers 28; column 7 lines 21-25).
Regarding Claim 8, Morita discloses (Figure 2) comparing the respective actual orientation and/or the actual position (measured by position detector 48) of the plurality of clamps (mold fingers 28) with a respective desired orientation and/or desired position of the plurality of clamps (column 7 lines 41-44; “predetermined data for the cambering mold shapes,” which is inputted to the control means prior to operation, is interpreted as the desired orientation and/or desired position), and generating, based on a result of the comparison, the correction signal (column 4 lines 29-31; the control means transmits a control command, i.e. generates and sends a correction signal, to the drive means to position the mold fingers), which is representative of the adjustment correction of the orientation and/or position of the plurality of clamps (column 7 lines 26-34; the control means positions the mold fingers into the desired mold shape while monitoring the actual position of the mold fingers, so a comparison between the actual orientation and/or actual position and the desired orientation and/or desired position of the mold fingers must be occurring and the correction signal must be based on this comparison in order for the invention to operate as intended).
Regarding Claim 9, Morita as modified by Benchikh discloses (Morita Figure 2) the controller (control means) is configured to: compare a respective actual orientation and actual position (column 7 lines 21-25) of the support and clamping elements (mold fingers 28) with a respective desired orientation and desired position of the support and clamping elements (column 7 lines 41-44; “predetermined data for the cambering mold shapes,” which is inputted to the control means prior to operation, is interpreted as the desired orientation and/or desired position) and generate an adjustment correction based on the discrepancies (column 4 lines 29-31; the control means transmits a control command to the drive means to position the mold fingers, i.e. generates an adjustment correction), generate and receive a correction signal that causes the adjustment correction while simultaneously storing the adjustment correction measures (see discussion in Claim 1 above regarding the combination of Morita and Benchikh), and control the plurality of actuators (servo motors 42) using the correction signal so as to effect an adjustment correction of the orientation and position of the plurality of clamps (column 7 lines 29-34; actuation of the servo motors 42 to perform an adjustment correction of the mold fingers 28 is based on the signal received by the control means).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725